GERALD A. WHARTON AND GLENN C. WHARTON, EXECUTORS, ESTATE OF JOHN G. WHARTON, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Wharton v. CommissionerDocket No. 26439.United States Board of Tax Appeals13 B.T.A. 302; 1928 BTA LEXIS 3269; September 10, 1928, Promulgated 1928 BTA LEXIS 3269">*3269  Value of a certain tract of Iowa farm land at May 7, 1924, determined for estate-tax purposes.  John C. Chew, Esq., for the petitioners.  Benton Baker, Esq., for the respondent.  LANSDON 13 B.T.A. 302">*303  The respondent has asserted a deficiency in estate tax in the amount of $1,657.23.  The only issue to be determined is the value, for estate-tax purposes, in 1924, of a certain tract of land located in Woodbury County, Iowa.  FINDINGS OF FACT.  The petitioners' decedent died on May 7, 1924.  Included in the estate of such decedent were 200 acres of land located in Woodbury County, Iowa.  For estate-tax purposes the petitioners valued such land at $75 per acre, or a total of $15,000.  Upon audit of the estate-tax return made by petitioners the Commissioner determined a value of $25,000 for the land in question, as of May 7, 1924, and asserted the deficiency here in controversy.  The land, the value of which at May 7, 1924, is here in controversy, is low, badly drained, and at the date in question was without any buildings or other improvements.  In the year 1924 it produced no crops on account of the wet weather.  It was acquired by the decedent in 19191928 BTA LEXIS 3269">*3270  at a cost of $22,000 and first and second mortgages thereon in the respective amounts of $16,000 and $2,000 were put on it by the purchaser.  From about the year 1913 until the beginning of 1918 there was a steady increase in farm land values in Woodbury County, Iowa.  From early in 1918 until about the middle of 1919 there was a rapid increase in the values of such lands and the peak of such increase was reached in the latter part of 1919.  From the latter part of 1919 to the close of 1924 there was a very substantial decrease in such farm land values with few sales or transfers.  The fair market value of land in question at May 7, 1924, was not more than $15,000, the amount at which it was tentatively valued by the petitioners for estate-tax purposes.  OPINION.  LANSDON: The petitioners here support their valuation of $15,000 for the land in question by the testimony of three witnesses - a real estate dealer who knows the tract and has bought and sold farm lands in western Iowa for many years, and two sons of the decedent, each of whom owns several tracts of farm land in Iowa and other western States.  Upon the evidence we base out conclusion that the tract in question had1928 BTA LEXIS 3269">*3271  a value not in excess of $15,000 at May 7, 1924.  Decision will be entered for the petitioners.